Citation Nr: 0902362	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-15 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative disease of 
the lumbar spine, claimed as low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to January 
1999, plus three additional years of unverified active duty 
service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In November 2008, the veteran offered testimony before the 
undersigned at a Board hearing at the Atlanta, Georgia RO.  A 
transcript of the hearing is in the file.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify you if further action is required on your 
part.


REMAND

At a November 2008 travel Board hearing the veteran reported 
that he was treated in service for acute back pain in 1996 
after removing snow.  He reported having back symptoms prior 
to 1996, but not seeking treatment.  He alleged that his in-
service symptoms were manifestations of lumbar degenerative 
disease, notwithstanding the diagnosis of a muscle problem.  
He denied receiving or seeking additional treatment in-
service, and denied seeking treatment for several years after 
separation from service.  

The veteran testified that he sought treatment postservice in 
2003 or 2004 from Howard Collier, M.D., an orthopedic surgeon 
who found a disk condition.  The appellant testified that 
since then he had been taking medication and receiving 
steroid injections.  

A review of the service treatment records shows that while 
the appellant reported a history of seven different ailments 
at his January 1999 separation examination, he specifically 
denied a history of recurrent back pain.  Physical 
examination at that time was negative for any back pathology.

The earliest available post service medical reference to a 
low back disorder is an April 2003 treatment record from Dr. 
Collier who noted a complaint of low back pain radiating into 
both legs.  The appellant also informed Dr. Collier that he 
had a history of back pain since service.  An MRI revealed 
degenerative disc disease with a small left paracentral L5-S1 
disc extrusion which crowded the left S1 nerve root, and a 
probable very small left L4-5 disc extrusion crowding the 
left L5 nerve root.

Following a May 2004 fee based VA examination the examiner 
diagnosed lumbar degenerative disease.  The examiner did not 
offer an opinion addressing the etiology of this disability, 
however, the radiologist opined that the x-ray findings "may 
represent an old compression injury or perhaps artifact from 
prominent marginal osteophytes."  

Given that the May 2004 VA examiner did not address the 
etiology of the appellant's back disorder, given Dr. 
Collier's opinion, and given the findings presented in the 
service treatment records, further development is in order.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).
 
Hence, this case is REMANDED for the following action:

1. The RO should provide the veteran with 
proper VCAA notice of the information and 
evidence necessary to establish a 
disability rating and an effective date, 
including; notice of what evidence, if 
any, the veteran is expected to obtain 
and submit, what evidence will be 
retrieved by the VA, and inform the 
veteran that he should provide any 
evidence in his possession that pertains 
to the claim. 

2. The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by a board certified orthopedist. Send 
the claims folder and a copy of this 
Remand to the orthopedist for review in 
conjunction with the examination. All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail. Based on a 
review of the claims folder and 
examination of the veteran, the 
orthopedist is to opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any currently 
diagnosed lumbar disorder was incurred 
during military service?  Is it as least 
as likely as not, i.e., is there at least 
a 50/50 chance, that any currently 
diagnosed lumbar degenerative disease was 
compensably disabling within one year 
after the veteran's separation from 
military service?

In providing the above opinions, the 
examiner must reconcile the evidence of 
record with the December 2008 opinion 
provided by Dr. Colier that the veteran's 
current low back disorder was, 
"exacerbated by the time spent in the 
Marine Corps." A detailed medical 
discussion is required.

3.   The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008). In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4. After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5. Following any other appropriate 
development, the RO should readjudicate 
the appealed issue. If the benefit sought 
on appeal remains denied, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision. They should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

